DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2011/0108930) in view of Bohr et al. (US 2011/0156107).
Regarding claim 1, Cheng et al. teach a semiconductor device (Fig. 19; [0050]), comprising: a semiconductor substrate (212; Fig. 19, labeled in Fig. 11, [0050]) having a main surface (the top surface of 212); a gate electrode (232/234/238; Fig. 19, labeled in Figs. 12 and 15, [0050]) formed on the main surface of the semiconductor substrate (the top surface of 212; Fig. 19); a side-wall oxide film (220 including oxide spacer; Fig. 19, labeled in Fig. 12, [0048]) formed on a side wall of the gate electrode (232/234/238; see Fig. 19); a first insulating layer (242; Fig. 19, labeled in Fig. 17, [0049]) formed on the gate electrode (232/234/238); and a second insulating layer (240; Fig. 19, labeled in Fig. 16, [0050]) formed between the gate electrode (232/234/238) and the first insulating layer (242), wherein the gate electrode (232/234/238) comprises: a first electrode layer (234 of “Poly”; Fig. 12, [0048]) containing silicon (“Poly” of polycrystalline silicon; [0038]); and a second electrode layer (238; Fig. 15, [0049]) formed on the first electrode layer (234) and containing silicide ([0050]), wherein the first insulating layer (242) comprises: a first upper surface (the upper surface of 242; Fig. 19) opposite to the main surface (the top surface of 212); and a depressed portion (a center depressed-portion/opening of 242, Fig. 19; the depressed portion is interpreted as the opening, which is consistent with Fig. 4 and the paragraph [0078] of the PG Pub US 2019/0259767 of the current application regarding SL) formed in the first upper surface (the upper surface of 242) over the second electrode layer (238), and wherein the depressed portion (a center depressed-portion/opening of 242) penetrates through the first insulating layer (242) such that a part of a second upper surface of the second insulating layer (a part of the top horizontal surface of the left 240) is exposed from the first insulating layer (242; see Fig. 19) while the part of the second upper surface (the part of the top 
Cheng et al. do not teach the first insulating layer containing silicon nitride, the second insulating layer containing silicon oxide.
In the same field of endeavor of semiconductor manufacturing, Bohr et al. teach the first insulating layer (110b; Fig. 2C, [0035]) containing silicon nitride ([0035]), the second insulating layer (300; Fig. 2C, [0031]) containing silicon oxide ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Cheng et al. and Bohr et al. and to have the first insulating layer containing silicon nitride and the second insulating layer containing silicon oxide as taught by Bohr et al., because Cheng et al. teach only one example of the material of the second insulating layer 240 and none of the example of the material of the first insulating layer 242 ([0045]), while Bohr et al. teach in a similar insulating structure (Fig. 2C) that the material of the first insulating layer can be silicon nitride ([0035]) and the material of the second insulating layer can be silicon oxide ([0031]).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use silicon oxide and silicon nitride as the materials of the first and second insulating layers, since it is well known that silicon oxide and silicon nitride are the two among the most common materials for the insulating layers in semiconductor manufacturing.
Regarding claim 2, Cheng et al. teach the semiconductor device according to claim 1, further comprising: a pair of source/drain regions formed (the left and the center 216s; Fig. 11, [0047]) in the main surface of the semiconductor substrate (the top surface of 212) with a channel formation region (a portion of 212 between the left and the center 216s) located under 
Regarding claim 3, Cheng et al. teach the semiconductor device according to claim 2, wherein the depressed portion (a center depressed-portion/opening of 242) has a length (the horizontal width of the opening of 242 in Fig. 19) greater than a length (the horizontal length) of each of the pair of source/drain regions (the left and the center 216s) in plan view (the top down view in Fig. 19).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/16/2021